LOGO [g71310dsp007.jpg]

 

EXHIBIT 10.84

**** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

 

 

     



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2015

ISSUED TO

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

Including any and/or all companies that are or may hereafter become affiliated
therewith,

subject to prior agreement of Reinsurer to include any affiliates

 

 

     



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

TABLE OF CONTENTS

 

ARTICLE 1

  

BUSINESS COVERED

     1   

ARTICLE 2

  

TERM

     1   

ARTICLE 3

  

CONCURRENCY OF CONDITIONS

     3   

ARTICLE 4

  

RATE AND PREMIUM

     3   

ARTICLE 5

  

LOSS NOTICES AND SETTLEMENTS

     4   

ARTICLE 6

  

ACCESS TO RECORDS

     5   

ARTICLE 7

  

AGENCY

     5   

ARTICLE 8

  

ARBITRATION

     5   

ARTICLE 9

  

CONFIDENTIALITY

     6   

ARTICLE 10

  

CURRENCY

     8   

ARTICLE 11

  

ENTIRE AGREEMENT

     8   

ARTICLE 12

  

ERRORS AND OMISSIONS

     8   

ARTICLE 13

  

FEDERAL EXCISE TAX

     9   

ARTICLE 14

  

FUNDING OF RESERVES

     9   

ARTICLE 15

  

GOVERNING LAW

     12   

ARTICLE 16

  

INSOLVENCY

     12   

ARTICLE 17

  

LATE PAYMENTS

     14   

 

 

ARP-HCI-02-RPP-111-15    DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ARTICLE 18

  

NON-WAIVER

     15   

ARTICLE 19

  

NOTICES AND AGREEMENT EXECUTION

     15   

ARTICLE 20

  

OFFSET

     16   

ARTICLE 21

  

SERVICE OF SUIT

     16   

ARTICLE 22

  

SEVERABILITY

     17   

ARTICLE 23

  

TAXES

     17   

ARTICLE 24

  

INTERMEDIARY

     17   

ATTACHMENTS

Schedule A

 

 

ARP-HCI-02-RPP-111-15    DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

Including any and/or all companies that are or may hereafter become affiliated
therewith,

subject to prior agreement of Reinsurer to include any affiliates

(hereinafter called the “Reinsured”)

by

THE SUBSCRIBING REINSURER(S) SPECIFIED IN THE INTERESTS AND LIABILITIES
AGREEMENT

ATTACHED TO THIS CONTRACT

(hereinafter called, with other participants, the “Reinsurer”)

ARTICLE 1

BUSINESS COVERED

By this Contract the Reinsurer agrees to indemnify the Reinsured for 100% of any
net reinstatement premium which the Reinsured pays or becomes liable to pay
under the provisions of any excess layer of the Reinsured’s Catastrophe Excess
of Loss Reinsurance Contract, effective June 1, 2015 (hereinafter referred to as
the “Original Contract”), subject to the terms, conditions and limitations
hereinafter set forth.

ARTICLE 2

TERM

 

1. This Contract shall become effective at 12:01 a.m., Local Standard Time,
June 1, 2015, with respect to reinstatement premium payable by the Reinsured
under the provisions of the Original Contract, and shall remain in force until
12:01 a.m., Local Standard Time, June 1, 2016. “Local Standard Time” as used
herein shall be defined as the local standard time at the location where the
Loss Occurrence commences.

 

2.

Notwithstanding the provisions of paragraph (1) above, the Reinsured may reduce
or terminate a Reinsurer’s percentage share in this Contract at any time by
giving written notice to the Reinsurer in the event any of the following
circumstances occur. The effective date of reduction or termination shall be the
date selected by the Reinsured, which may be a date that is retroactively
applied up to a maximum of 65 days prior to the date of public

 

 

ARP-HCI-02-RPP-111-15    Page 1 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

  announcement for subparagraphs (a) through (e) below or upon discovery for
subparagraphs (f) through (h) below, subject to the condition that such selected
date must be the last day of a calendar month:

 

  a. The Reinsurer’s policyholders’ surplus (or its equivalent under the
Reinsurer’s accounting system) as reported in such financial statements of the
Reinsurer as designated by the Reinsured, has been reduced by 20.0% of the
amount of surplus (or the applicable equivalent) at any date during the prior
12-month period (including the 12-month period prior to the inception of this
Contract); or

 

  b. The Reinsurer’s A.M. Best’s rating has been assigned or downgraded below A-
and/or its Standard & Poor’s rating has been assigned or downgraded below BBB+;
or

 

  c. The Reinsurer has become merged with, acquired by or controlled by any
other entity or unaffiliated individual(s) not controlling the Reinsurer’s
operations at the inception of this Contract; or

 

  d. A State Insurance Department or other legal authority has ordered the
Reinsurer to cease writing business; or

 

  e. The Reinsurer has become insolvent or has been placed into liquidation,
receivership, supervision, administration, winding-up or under a scheme of
arrangement, or similar proceedings (whether voluntary or involuntary) or
proceedings have been instituted against the Reinsurer for the appointment of a
receiver, liquidator, rehabilitator, supervisor, administrator, conservator or
trustee in bankruptcy, or other agent known by whatever name, to take possession
of its assets or control of its operations; or

 

  f. The Reinsurer has reinsured its entire liability under this Contract
without the Reinsured’s prior written consent, except that this provision shall
not apply to any intercompany reinsurance or intercompany pooling arrangements
entered into by the Reinsurer; or

 

  g. The Reinsurer has ceased assuming new or renewal property and casualty
treaty reinsurance business; or

 

  h. The Reinsurer has hired an unaffiliated runoff claims manager that is
compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.

 

 

ARP-HCI-02-RPP-111-15    Page 2 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

3. If the Reinsured elects to terminate this Contract in accordance with the
provisions of paragraph (2) above, the premium due hereunder shall be prorated
based on the Reinsurer’s period of participation under this Contract and shall
be due as promptly as possible following determination of the final adjusted
reinsurance premium paid by the Reinsured under the Original Contract.

ARTICLE 3

CONCURRENCY OF CONDITIONS

 

1. It is agreed that this Contract will follow those terms, conditions,
exclusions, definitions, warranties and settlements of the Reinsured under the
Original Contract, including any addenda thereto, which are not inconsistent
with the provisions of this Contract.

 

2. The Reinsured shall advise the Reinsurer of any material changes in the
Original Contract which may affect the liability of the Reinsurer under this
Contract.

ARTICLE 4

RATE AND PREMIUM

 

1. As premium for the reinsurance coverage provided by this Contract, the
Reinsured shall pay the Reinsurer the greater of the amount shown as “RPP Annual
Minimum Premium” in Schedule A attached to and forming part of this Contract, or
the product of the following:

 

  a. “RPP Factor” for the corresponding excess layer as shown in Schedule A
attached to and forming part of this Contract; times

 

  b. The Final Adjusted Rate on Line for the corresponding excess layer; times

 

  c. The final adjusted reinsurance premium for the corresponding excess layer
of the Original Contract for the applicable Contract Year (subject to the
minimum premium under the Original Contract, if applicable).

“Final Adjusted Rate on Line” as used herein shall be defined as the final
adjusted premium paid for the corresponding excess layer of the Original
Contract for the applicable Contract Year divided by the Reinsurer’s limit of
liability, shown as “Reinsurer’s Per Occurrence Limit” for the corresponding
excess layer in Schedule A attached to and forming part of the Original
Contract.

 

 

ARP-HCI-02-RPP-111-15    Page 3 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

2. The Reinsured shall pay the Reinsurer an annual deposit premium shown as “RPP
Annual Deposit Premium” in Schedule A attached hereto, payable in installment
amounts and at the dates set forth in the “RPP Deposit Payment Schedule” for
each excess layer in Schedule A attached hereto. No deposit premium shall be due
to a Reinsurer hereunder until that Reinsurer has executed its Interests and
Liabilities Agreement attached to and forming part of this Contract. Further, if
this Contract is terminated, no deposit premium installments shall be due after
the effective date of termination.

 

3. On or before April 1, 2016, the Reinsured shall provide a report to the
Reinsurer setting forth the premium due hereunder, computed in accordance with
paragraph (1) above, and any amount due either party shall be remitted promptly.

ARTICLE 5

LOSS NOTICES AND SETTLEMENTS

 

1. Whenever reinstatement premium settlements are made by the Reinsured under
any excess layer of the Original Contract, the Reinsured shall notify the
Reinsurer.

 

2. All reinstatement premium settlements made by the Reinsured under the
Original Contract, provided they are within the terms of the Original Contract
and within the terms of this Contract, shall be binding upon the Reinsurer, and
the Reinsurer agrees to pay all amounts for which it may be liable upon receipt
of reasonable evidence of the amount paid (or scheduled to be paid within 14
days) by the Reinsured.

 

3. As promptly as possible after the end of each Contract Quarter, the Reinsured
shall report to the Reinsurer its reinstatement premiums paid during the
Contract Quarter and its outstanding loss reserves (being the sum of all
reinstatement premiums paid by the Reinsured under the Original Contract but not
yet recovered from the Reinsurer, plus the Reinsured’s reserves for
reinstatement premiums due under the Original Contract, if any) as of the end of
the Contract Quarter on any reinstatement premiums reported to the Reinsurer in
accordance with paragraph (1) above. This paragraph shall not apply to any
Contract Quarter in which there were no loss payments subject to this Contract.

 

4. “Contract Quarter” as used herein shall mean the period from June 1, 2015
through August 31, 2015, both days inclusive, and each respective three-month
period (or portion thereof) thereafter during the term of this Contract.

 

 

ARP-HCI-02-RPP-111-15    Page 4 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ARTICLE 6

ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Reinsured on matters relating to this reinsurance at all
reasonable times, at the location where such books and records are maintained in
the ordinary course of business, for the purpose of obtaining information
concerning this Contract or the subject matter thereof. Notification of a
request for inspection of records shall be sent to the Reinsured by the
Reinsurer in written form, and shall normally be given four weeks in advance.
Notwithstanding the above, the Reinsurer shall not have any right of access to
the records of the Reinsured if it is not current in all undisputed payments due
the Reinsured.

ARTICLE 7

AGENCY

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

ARTICLE 8

ARBITRATION

 

1. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Reinsured, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Underwriters at Lloyd’s. In the event that either party should fail to choose
an Arbiter within 30 days following a written request by the other party to do
so, the requesting party may choose two Arbiters who shall in turn choose an
Umpire before entering upon arbitration. If the two Arbiters fail to agree upon
the selection of an Umpire within 30 days following their appointment, the two
Arbiters shall request the American Arbitration Association to appoint the
Umpire. If the American Arbitration Association fails to appoint the Umpire
within 30 days after it has been requested to do so, either party may request a
justice of a Court of general jurisdiction of the state in which the arbitration
is to be held to appoint the Umpire.

 

 

ARP-HCI-02-RPP-111-15    Page 5 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

2. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

3. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
and communications shall be made by the Reinsured to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

4. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

5. Any arbitration proceedings shall take place in Tampa, Florida; however, the
location may be changed if mutually agreed upon by the parties of this Contract.
Notwithstanding the location of arbitration, all proceedings pursuant hereto
shall be governed by the law of the State of Florida.

ARTICLE 9

CONFIDENTIALITY

 

1. The Reinsurer hereby acknowledges that the terms and conditions of this
Contract, any materials provided in the course of audit or inspection and any
documents, information and data provided to it by the Reinsured, whether
directly or through an authorized agent, in connection with the placement and
execution of this Contract (hereinafter referred to as “Confidential
Information”) are proprietary and confidential to the Reinsured. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  a. Are publicly available or have become publicly available through no
unauthorized act of the Reinsurer;

 

 

ARP-HCI-02-RPP-111-15    Page 6 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

  b. Have been rightfully received from a third person without obligation of
confidentiality; or

 

  c. Were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

2. Absent the written consent of the Reinsured, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except:

 

  a. When required by retrocessionaires subject to the business ceded to this
Contract;

 

  b. When required by regulators performing an audit of the Reinsurer’s records
and/or financial condition;

 

  c. When required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business; or

 

  d. When required by attorneys or arbitrators in connection with an actual or
potential dispute hereunder.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

3. With regard to any personally identifiable information of the insured under
the Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

 

4. Notwithstanding the above, in the event the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the Confidential Information, the Reinsurer agrees to provide the
Reinsured with written notice of same at least 10 days prior to such release or
disclosure and to use its best efforts to assist the Reinsured in maintaining
the confidentiality provided for in this Article.

 

 

ARP-HCI-02-RPP-111-15    Page 7 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

5. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

ARTICLE 10

CURRENCY

 

1. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

2. Amounts paid or received by the Reinsured in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Reinsured.

ARTICLE 11

ENTIRE AGREEMENT

 

1. This Contract and any related trust agreement, Letter of Credit and/or
special acceptance, shall constitute the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract.

 

2. Any change or modification to this Contract shall be null and void unless
made by an addendum and signed by the parties hereto.

ARTICLE 12

ERRORS AND OMISSIONS

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

 

 

ARP-HCI-02-RPP-111-15    Page 8 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ARTICLE 13

FEDERAL EXCISE TAX

 

1. The Reinsurer has agreed to allow, for the purpose of paying the Federal
Excise Tax, the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

 

2. In the event of any return of premium becoming due hereunder, the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Reinsured or its agent should take steps to recover the tax from the United
States Government.

ARTICLE 14

FUNDING OF RESERVES

 

1. The Reinsurer agrees to fund its share of the Reinsured’s ceded unearned
premium (including, but not limited to, the unearned portion of any deposit
premium installment as calculated by the Reinsured) and outstanding
reinstatement premium reserves by:

 

  a. Clean, irrevocable and unconditional Letter of Credit issued and confirmed,
if confirmation is required by the insurance regulatory authorities involved, by
a bank or banks meeting the NAIC Securities Valuation Office credit standards
for issuers of Letters of Credit and acceptable to said insurance regulatory
authorities; and/or

 

  b. Escrow accounts for the benefit of the Reinsured; and/or

 

  c. Cash advances;

if the Reinsurer:

 

  a. Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Reinsured and if, without such
funding, a penalty would accrue to the Reinsured on any financial statement it
is required to file with the insurance regulatory authorities involved; or

 

  b. Has experienced any of the circumstances described in paragraph (2) of the
Term Article. However, if such circumstance is rectified, then no special
funding requirements shall apply and any such current funding in accordance with
the provisions above shall be released to the Reinsurer.

 

 

ARP-HCI-02-RPP-111-15    Page 9 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

For purposes of this Contract, the Lloyd’s United States Credit for Reinsurance
Trust Fund shall be considered an acceptable funding instrument. The Reinsurer,
at its sole option, may fund in other than cash if its method and form of
funding are acceptable to the insurance regulatory authorities involved.

 

2. With regard to funding in whole or in part by Letters of Credit, it is agreed
that each Letter of Credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
involve an “Evergreen Clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Reinsured not less than 60 days prior to said expiration date.
The Reinsured and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said Letter of Credit may be drawn upon by the
Reinsured or its successors in interest at any time, without diminution because
of the insolvency of the Reinsured or the Reinsurer, but only for one or more of
the following purposes:

 

  a. To reimburse itself for the Reinsurer’s share of unearned premiums returned
to insureds on account of policy cancellations, unless paid in cash by the
Reinsurer;

 

  b. To reimburse itself for the Reinsurer’s share of reinstatement premiums
paid by the Reinsurer under the terms of the Original Contract, unless paid in
cash by the Reinsurer;

 

  c. To reimburse itself for the Reinsurer’s share of any other amounts claimed
to be due hereunder, unless paid in cash by the Reinsurer;

 

  d. To fund a cash account in an amount equal to the Reinsurer’s share of
amounts, including but not limited to, any ceded unearned premium and/or
outstanding reinstatement premium reserves funded by means of a Letter of Credit
which is under non-renewal notice, if said Letter of Credit has not been renewed
or replaced by the Reinsurer 10 days prior to its expiration date;

 

  e. To refund to the Reinsurer any sums in excess of the actual amount required
to fund the Reinsurer’s share of the Reinsured’s ceded unearned premium and/or
outstanding reinstatement premium reserves, if so requested by the Reinsurer.

 

 

ARP-HCI-02-RPP-111-15    Page 10 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

In the event the amount drawn by the Reinsured on any Letter of Credit is in
excess of the actual amount required for (2a), (2b), or (2d), or in the case of
(2c), the actual amount determined to be due, the Reinsured shall promptly
return to the Reinsurer the excess amount so drawn.

 

3. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Reinsured or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Reinsured.

 

4. At annual intervals, or more frequently at the discretion of the Reinsured,
but never more frequently than quarterly, the Reinsured shall prepare a specific
statement of the Reinsurer’s funding obligations for the sole purpose of
amending the Letter of Credit or other method of funding, in the following
manner:

 

  a. If the statement shows that the Reinsurer’s funding obligations exceed the
balance of the Letter of Credit as of the statement date, the Reinsurer shall,
within 30 days after receipt of the statement, secure delivery to the Reinsured
of an amendment to the Letter of Credit increasing the amount of credit by the
amount of such difference. Should another method of funding be used, the
Reinsurer shall, within the time period outlined above, increase such funding by
the amount of such difference.

 

  b. If, however, the statement shows that the Reinsurer’s funding obligations
are less than the balance of the Letter of Credit as of the statement date, the
Reinsured shall, within 30 days after receipt of written request from the
Reinsurer, release such excess credit available by the amount of such excess
credit. Should another method of funding be used, the Reinsurer shall, within
the time period outlined above, decrease such funding by the amount of such
excess.

 

5. If a Reinsurer fails to fulfill its funding obligation, if any, under this
Article, the Reinsured may, at its option, require the Reinsurer to pay, and the
Reinsurer agrees to pay, any interest charge on the funding obligation
calculated on the last business day of each month as follows:

 

  a. The number of full days that have expired since the earliest of the
applicable following dates:

 

  i. As respects a Reinsurer that is unauthorized in any state of the United
States of America or District of Columbia having jurisdiction over the
Reinsured, December 31 of the calendar year in which the funding was required;

 

 

ARP-HCI-02-RPP-111-15    Page 11 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

  ii. As respects a Reinsurer that has experienced any of the circumstances
described in paragraph (3) of the Term Article, the first date such circumstance
occurs;

 

    times:

 

  b. 1/365ths of the sum of 2.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first day of the month for which the calculation is made;
times

 

  c. The funding obligation, less the amount, if any, funded by the Reinsurer
prior to the applicable date determined in subparagraph (a) above.

It is agreed that interest shall accumulate until the full interest charge
amount as provided for in this paragraph and the funding obligation are paid.

If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

ARTICLE 15

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation in accordance with the laws of the State of Florida, exclusive of
the rules with respect to conflicts of law; however, with respect to credit for
reinsurance, the applicable rules of all states shall apply.

ARTICLE 16

INSOLVENCY

 

1. If more than one reinsured company is included within the definition of
“Reinsured” hereunder, this Article shall apply individually to each such
company.

 

 

ARP-HCI-02-RPP-111-15    Page 12 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

2. In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the Reinsured or to its
liquidator, receiver, conservator or statutory successor, with reasonable
provision for verification, on the basis of the liability of the Reinsured or on
the basis of claims filed and allowed in the liquidation proceeding, whichever
may be required by applicable statute, without diminution because of the
insolvency of the Reinsured or because the liquidator, receiver, conservator or
statutory successor of the Reinsured has failed to pay all or a portion of any
claim. It is agreed, however, that the liquidator, receiver, conservator or
statutory successor of the Reinsured shall give written notice to the Reinsurer
of the pendency of a claim against the Reinsured indicating the policy or bond
reinsured which claim would involve a possible liability on the part of the
Reinsurer within a reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership, and that during the pendency
of such claim, the Reinsurer may investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that it may deem available to the Reinsured or its
liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to the approval of the
court, against the Reinsured as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Reinsured solely as a result of the defense undertaken by the Reinsurer.

 

3. Where two or more Reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Reinsured.

 

4. It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the Reinsured or to its
liquidator, receiver or statutory successor, except as provided by
Section 4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee or other party as more specifically limited
by any statute or regulation applicable hereto, of such reinsurance in the event
of the insolvency of the Reinsured or (2) where the Reinsurer with the consent
of the direct insured or insureds has assumed such Policy obligations of the
Reinsured as direct obligations of the Reinsurer to the payees under such
Policies and in substitution for the obligations of the Reinsured to such
payees. However, the exceptions provided in (1) and (2) above shall apply only
to the extent that applicable statutes or regulations specifically permit such
exceptions.

 

 

ARP-HCI-02-RPP-111-15    Page 13 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ARTICLE 17

LATE PAYMENTS

 

1. The interest penalties provided for in this Article shall apply to the
Reinsurer or to the Reinsured in the following circumstances:

 

  a. Payments due from the Reinsurer to the Reinsured shall have as a due date
the date on which the agreed proof of loss is received by the Reinsurer, and
shall be overdue 30 days thereafter. Payment to the Intermediary is deemed to be
payment to the Reinsured for purposes of this Article.

 

  b. Payments due from the Reinsured to the Reinsurer shall have as a due date
the date specified in this Contract. Payments shall be overdue 30 days
thereafter. Premium adjustments shall be overdue 30 days following the due date
set forth under the terms of this Contract.

 

  c. The Reinsured shall provide a copy of the original insured’s proof of loss,
and a copy of the claim adjuster’s report(s) or other evidence of
indemnification for losses exceeding the excess limit on an incurred basis. If,
subsequent to receipt of this evidence, the information contained therein is
insufficient or not in accordance with the contractual conditions, then the
payment due date as defined in subparagraph (a) shall be deemed to be the date
upon which the Reinsurer received additional information necessary to approve
payment of the claim or the claim is presented in an acceptable manner. Interest
as stipulated in subparagraph (d) shall be payable should a disputed claim be
ultimately settled and if the period set out in subparagraph (a) is exceeded,
but only to the extent that the final loss payment exactly tracks with the
original proof of loss.

 

  d. Overdue amounts shall bear simple interest from the overdue date at the
90-day United States Treasury Bill rate set forth by the Federal Reserve Board
for the first Monday of the calendar month in which the amount becomes overdue,
as published in the Federal Reserve Statistical Release. If the interest
generated for 100% in respect of any overdue payment as outlined in subparagraph
(a) or (b) is $500 or less, then the interest penalty shall be waived.

 

  e. For the purposes of this Article, reinsuring Underwriters at Lloyd’s shall
be viewed as one entity. The provisions set forth herein shall not be applicable
until the creditor party shall have manifested to the debtor party its intent to
invoke the terms of this Article.

 

 

ARP-HCI-02-RPP-111-15    Page 14 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ARTICLE 18

NON-WAIVER

The failure of the Reinsured or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights or remedies contained herein nor stop either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such rights or remedies in the future.

ARTICLE 19

NOTICES AND AGREEMENT EXECUTION

 

1. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

2. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  a. Paper documents with an original ink signature;

 

  b. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  c. Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Contract, the terms “electronic record,”
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

3. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

 

 

ARP-HCI-02-RPP-111-15    Page 15 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ARTICLE 20

OFFSET

The Reinsured and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, Loss Adjustment
Expenses or salvages due from one party to the other under this Contract or
under any other reinsurance agreement heretofore or hereafter entered into
between the Reinsured and the Reinsurer, whether acting as assuming reinsurer or
as ceding company; provided, however, that in the event of the insolvency of a
party hereto, offsets shall only be allowed in accordance with applicable
statutes and regulations.

ARTICLE 21

SERVICE OF SUIT

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory, or District of the United
States where authorization is required by insurance regulatory authorities.)

 

1. This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

2. In the event the Reinsurer fails to pay any amount claimed to be due
hereunder or fails to otherwise perform its obligations hereunder, the
Reinsurer, at the request of the Reinsured, will submit to the jurisdiction of a
court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer’s rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. The Reinsurer, once the
appropriate court is accepted by the Reinsurer or is determined by removal,
transfer or otherwise, as provided for above, will comply with all requirements
necessary to give said court jurisdiction and, in any suit instituted against
any of the Reinsurers upon this Contract, will abide by the final decision of
such court or of any Appellate Court in the event of an appeal.

 

 

ARP-HCI-02-RPP-111-15    Page 16 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

3. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his or her successor
or successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Reinsured or any beneficiary hereunder arising out of this Contract.

ARTICLE 22

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

ARTICLE 23

TAXES

In consideration of the terms under which this Contract is issued, the Reinsured
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

ARTICLE 24

INTERMEDIARY

Advocate Reinsurance Partners, LLC is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including, but not limited to, notices, statements, premium, return premium,
commissions, taxes, losses, Loss Adjustment Expense, salvages and loss
settlements) relating thereto shall be transmitted to the Reinsured or the
Reinsurer through Advocate Reinsurance Partners, LLC, 2501 North Harwood Street,
Suite 1250, Dallas, TX 75201. Payments by the Reinsured to the Intermediary
shall be deemed to constitute payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary shall be deemed to constitute payment to the
Reinsured only to the extent that such payments are actually received by the
Reinsured.

 

 

ARP-HCI-02-RPP-111-15    Page 17 DOC: May 13, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

SCHEDULE A

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

 

     Excess
Layer 3      Excess
Layer 4  

Reinsurer’s Per Occurrence Limit in Original Contract

   $ 228,000,000       $ 94,000,000   

RPP Factor

     1.0000         1.0000   

RPP Annual Deposit Premium

   $ ****       $ ****   

RPP Annual Minimum Premium

   $ ****       $ ****   

RPP Deposit Payment Schedule:

     

June 1, 2015

   $ ****       $ ****   

September 1, 2015

   $ ****       $ ****   

January 1, 2016

   $ ****       $ ****   

April 1, 2016

   $ **** *     $ **** * 

 

* plus applicable adjustment per Rate and Premium Article

The figures listed above are at 100% for each excess layer and shall apply to
each Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.

 

 

ARP-HCI-02-RPP-111-15    Schedule A DOC: May 13, 2015   